            Case 1:17-cv-04853-JSR Document 102 Filed 06/19/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SARAH PALIN, an individual,
                                                                 No. 17 Civ. 4853
                            Plaintiff,
                                                                 Hon. Jed S. Rakoff
       – against –
                                                                 ECF Case
THE NEW YORK TIMES COMPANY,
a New York corporation, and JAMES
BENNET, an individual,

                            Defendant.


                                 DECLARATION OF SHANE B. VOGT

SHANE B. VOGT, pursuant to 28 U.S.C. § 1746, hereby declares and says:

          1.         I am an attorney licensed to practice law in the State of Florida, specially admitted

to practice in this Court [Doc. 13] and a partner in the law firm of Bajo Cuva Cohen Turkel,

P.A., counsel of record for plaintiff in the above-captioned matter, Sarah Palin.

          2.         I submit this Declaration in support of Plaintiff’s Memorandum of Law in Support

of Motion for Partial Summary Judgment [Doc. 100].

          3.         Attached hereto as Exhibit A is a true and authentic copy of an article entitled

“The last decade showed how social medial could topple governments and make social change –

it’s       only       getting     crazier     from      here,”      which      can    be     found      at

https://www.businessinsider.com/social-media-activism-facebook-twitter-youtube-power-2019-

12.

          4.         Attached hereto as Exhibit B is a true and authentic copy of an article entitled

“Social Media Transformed Teens’ Ability to Build Activist Movements Online,” which can be

found                  at            https://www.teenvogue.com/story/social-media-activism-changed-



{BC00127568:1}
            Case 1:17-cv-04853-JSR Document 102 Filed 06/19/20 Page 2 of 6



everything#:~:text=Social%20Media%20Transformed%20Teens'%20Ability%20to%20Build%2

0Activist%20Movements%20Online,-

To%20mark%20the&text=She%20told%20Teen%20Vogue%20she,and%20that%20existed%20

for%20them.%E2%80%9D.

          5.     Attached hereto as Exhibit C is a true and authentic copy of an article entitled

“Social media is the new heart of political protests,” which can be found at

https://apnews.com/b31f49aa9610429488ebad63caa63f6d/Social-media-is-the-new-heart-of-

political-protests.

          6.     Attached hereto as Exhibit D is a true and authentic copy of an article entitled

“March for Our Lives was Born on Social Media,” which can be found at

https://www.brandwatch.com/blog/march-for-our-lives-social-media/.

          7.     Attached hereto as Exhibit E is a true and authentic copy of an article entitled

“The       Woman’s     March:     Why      We    Marched,”     which    can    be    found     at

https://www.brandwatch.com/blog/womens-march-why-we-marched/.

          8.     Attached hereto as Exhibit F is a true and authentic copy of an article entitled

“George Floyd Video – Teen Who Recorded It… GETTING PSYCHOLOGICAL HELP,” which

can be found at https://www.tmz.com/2020/06/02/george-floyd-video-teen-witness-getting-

therapy-helping-investigation/.

          9.     Attached hereto as Exhibit G is a true and authentic copy of an article entitled

“Who Is Darnella Frazier, the 17-Year-Old Who Filmed George Floyd’s Fatal Arrest?,” which

can be found at https://www.insideedition.com/who-is-darnella-frazier-the-17-year-old-who-

filmed-george-floyds-fatal-arrest-60134.




{BC00127568:1}
            Case 1:17-cv-04853-JSR Document 102 Filed 06/19/20 Page 3 of 6



          10.       Attached hereto as Exhibit H is a true and authentic copy of an article entitled

“King’s Letter from Birmingham Jail, 50 Years Later,” which can be found at

https://www.history.com/news/kings-letter-from-birmingham-jail-50-years-later.

          11.       Attached hereto as Exhibit I is a true and authentic copy of an article entitled

“Harvey          Shapiro,     Poet     and   Editor,     Dies   at   88,”   which    can   be   found    at

https://www.nytimes.com/2013/01/08/books/harvey-shapiro-poet-of-new-york-and-beyond-dies-

at-88.html.

          12.       Attached hereto as Exhibit J is a true and authentic copy of Wikipedia page for

Greta Thunberg, which can be found at https://en.wikipedia.org/wiki/Greta_Thunberg.

          13.       Attached hereto as Exhibit K is a true and authentic copy of an article entitled

“Greta Thunberg’s Online Attackers Reveal a Grim Pattern,” which can be found at

https://www.wired.com/story/greta-thunberg-online-harassment/.

          14.       Attached hereto as Exhibit L is a true and authentic copy of an article entitled

“Online haters are targeting Greta Thunberg with conspiracy theories and fake photos,” which

can be found at https://www.usatoday.com/story/news/nation/2019/10/02/climate-change-

activist-greta-thunberg-targeted-online-trolls/3843196002/.

          15.       Attached hereto as Exhibit M is a true and authentic copy of an article entitled

“The      School      Shooting       Generation    Has    Had    Enough,”    which   can   be   found    at

https://time.com/longform/never-again-movement/ .

          16.       Attached hereto as Exhibit N is a true and authentic copy of an article entitled

“CAMERON KASKY, JACLYN CORIN, DAVID HOGG, EMMA GONZALEZ AND ALEX

WIND,”           which      can   be    found     at   https://time.com/collection/most-influential-people-

2018/5217568/parkland-students/.




{BC00127568:1}
            Case 1:17-cv-04853-JSR Document 102 Filed 06/19/20 Page 4 of 6



          17.    Attached hereto as Exhibit O is a true and authentic copy of an article entitled

“Parkland Students Find Themselves Targets of Lies and Personal Attacks,” which can be found

at https://www.nytimes.com/2018/03/27/us/parkland-students-hogg-gonzalez.html.

          18.    Attached hereto as Exhibit P is a true and authentic copy of an article entitled

“The      Sliming   of   David     Hogg    and     Emma     Gonzalez,”    which    can   be   found   at

https://www.gq.com/story/the-sliming-of-david-hogg-and-emma-gonzalez.

          19.    Attached hereto as Exhibit Q is a true and authentic copy of the Twitter Terms of

Service, which can be found at https://twitter.com/en/tos.

          20.    Attached hereto as Exhibit R is a true and authentic copy of the Facebook Terms

of Service, which can be found at https://www.facebook.com/terms.php.

          21.    Attached hereto as Exhibit S is a true and authentic copy of the Facebook

Community Standards, which can be found at https://www.facebook.com/communitystandards/.

          22.    Attached hereto as Exhibit T is a true and authentic copy of Facebook

Community        Standards,      Section   IV.21    False    News,       which    can    be   found   at

https://www.facebook.com/communitystandards/false_news.

          23.    Attached hereto as Exhibit U is a true and authentic copy of an article entitled

“Hard Questions: What’s Facebook’s Strategy for Stopping False News?,” which can be found

at https://about.fb.com/news/2018/05/hard-questions-false-news/.

          24.    Attached hereto as Exhibit V is a true and authentic copy of the Instagram Terms

of Use, which can be found at https://help.instagram.com/581066165581870.

          25.    Attached hereto as Exhibit W is a true and authentic copy of an article entitled

“60 Incredible and Interesting Twitter Stats and Statistics,” which can be found at

https://www.brandwatch.com/blog/twitter-stats-and-




{BC00127568:1}
            Case 1:17-cv-04853-JSR Document 102 Filed 06/19/20 Page 5 of 6



statistics/#:~:text=There%20are%20330m%20monthly%20active,users%20write%2080%25%20

of%20tweets.

          26.      Attached hereto as Exhibit X is a true and authentic copy of an article entitled

“Americans favor mobile devices over desktops and laptops for getting news,” which can be

found at https://www.pewresearch.org/fact-tank/2019/11/19/americans-favor-mobile-devices-

over-desktops-and-laptops-for-getting-news/.

          27.      Attached hereto as Exhibit Y is a true and authentic copy of an article entitled

“Social media outpaces print newspapers in the U.S. as a news source,” which can be found at

https://www.pewresearch.org/fact-tank/2018/12/10/social-media-outpaces-print-newspapers-in-

the-u-s-as-a-news-source/.

          28.      Attached hereto as Exhibit Z is a true and authentic copy of an article entitled

“The      spread      of   true     and   false       news    online,”   which   can   be   found   at

https://science.sciencemag.org/content/359/6380/1146/tab-pdf.

          29.      Attached hereto as Exhibit AA is a true and authentic copy of an article entitled

“How        Fake    News     Goes     Viral:      A    Case    Study,”   which   can   be   found   at

https://www.nytimes.com/2016/11/20/business/media/how-fake-news-spreads.html.

          30.      Attached hereto as Exhibit BB is a true and authentic copy of an article entitled

“The Grim Conclusions of the Largest-Ever Study of Fake News,” which can be found at

https://www.theatlantic.com/technology/archive/2018/03/largest-study-ever-fake-news-mit-

twitter/555104/.




{BC00127568:1}
            Case 1:17-cv-04853-JSR Document 102 Filed 06/19/20 Page 6 of 6



I HAVE READ EVERY STATEMENT MADE IN THIS DECLARATION AND DECLARE
UNDER PENALTY OF PERJURY THAT EACH STATEMENT IS TRUE AND CORRECT.




 June 19, 2020
Date                                       SHANE VOGT




{BC00127568:1}
